Opinion by
Judge Lindsay :
The filing of the affidavit controverting the alleged grounds of attachment had the legal effect of entering the appearance of the appellants to the action, for all purposes, hence the judgment against them cannot be regarded or treated as void.
If erroneous at all, it is because it was rendered before the cause stood for trial. Whether or not it was error to give judgment at the same term at which appellants entered their appearance we do not deem it essential to decide.
At most it was but a clerical misprision, and though the judgment was excepted to, no motion has been made in the court below to correct the supposed misprision. This court therefore has no power to revise the action of the circuit court in the premises. Civil Code, Sec. 580. Duncan v. Wickliffe, 4 Metcalfe 120.
Judgment affirmed.